DETAILED ACTION
This action is responsive to the application No. 16/739,298 filed on 10 January 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amended claim 1 is currently drawn to nonelected Species III, now reciting the combination of a first laser processing step followed by a plasma etching step (see restriction mailed 3/24/2022, note Species III on p. 2, and Applicant’s reply on 5/17/2022 electing Species I, Figs. 2-4, without traverse). Claims 1-6, now drawn to a nonelected species, are withdrawn from consideration.

Specification / Drawings
The amendment filed 28 February 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Also see MPEP §§608.04 and 714.01(e). The added material which is not supported by the original disclosure is as follows:
New Fig. 2, element labels 70 add new matter by identifying the prior locations (blocks at 24, 26, and 28) as actual/physical saw blades.
New Fig. 3, the shapes of the openings at 56 are new matter, not previously disclosed.
New Fig. 4, additional opening 60 is added and the figure now shows different sidewall curvature/profiles at 58, not previously disclosed.
New Fig. 8 is new matter, openings 68 having rounded bottoms were not previously disclosed.
Applicant further amended the specification (pages 5-14) to add new matter corresponding to the new/modified figures which contain new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “film frame” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is suggested Applicant simply delete the word “frame” since the film is clearly shown in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 2010/0009519) in view of Grivna et al. (US 2010/0120227).
 (Re Claim 9) Seddon teaches a method of removing an edge support ring, the method comprising (see Figs. 1-10 and supporting text): 
providing a semiconductor wafer comprising a first side and a second side, the first side of the semiconductor wafer comprising a backmetal thereon, the semiconductor wafer comprising an edge ring around a perimeter of the semiconductor wafer (wafer 10, device side 14, backmetal 46, edge ring 38); 
mounting a first side of the semiconductor wafer to a film frame (Fig. 6); 
removing a portion of the backmetal around the edge support ring using sawing (Fig. 7 and para. [0025]); and 
wherein the semiconductor wafer comprises a thickness less than 50 microns (para. [0020] discloses a thickness of less than 150 microns which includes less than 50 microns).
Seddon is silent regarding plasma etching at the removed portion of the backmetal to singulate the edge support ring from the semiconductor wafer.  Instead, Seddon discloses removing the edge ring using laser cutting (para. [0026]).  However, related art from Grivna recognizes laser cutting may cause recrystallization of die adjacent to the edge ring and teaches plasma etching is a better method for edge ring removal (para. [0087]).  In view of Grivna, a PHOSITA would find it obvious to use plasma etching instead of laser cutting to separate the edge ring for the advantages disclosed by Grivna. Seddon discloses the wafer thickness is less than 150 microns, but does not explicitly disclose less than 50 microns.  Grivna discloses thinning the wafer to 50 microns or less (para. [0091]). PHOSITA would recognize there are numerous advantages such as lower series resistance or lower on-resistance, improved heat dissipation, smaller package sizes, etc. A PHOSITA would find it obvious to thin Seddon’s wafer to thicknesses below 50 microns as taught by Grivna for the known advantages discussed above.
(Re Claim 10) further comprising exposing a tape coupled with the edge support ring to ultraviolet light (Fig. 4 and para. [0021], also Fig. 9 and para. [0027]).
(Re Claim 11) further comprising lifting the edge support ring away from the semiconductor wafer (Fig. 8). 
(Re Claim 13) further comprising singulating the wafer into a plurality of die (Fig. 10).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seddon et al. (US 2010/0009519) and Grivna et al. (US 2010/0120227) as applied above, and further in view of Seddon (US 2010/0059862, “Seddon’862”).
 (Re Claim 12) wherein the edge support ring comprises a slope.
Seddon is silent regarding a sloped edge ring, however related art from Seddon’862 (see Figs. 2-4 and para. [0016]) discloses a sloped edge ring is a known alternative to a rectangular shaped edge ring and furthermore finds the sloped (beveled) edge ring is advantageous: “Beveling lip 106 is advantageous because it substantially reduces or eliminates the air gap between dicing tape 130 and semiconductor wafer 100. In addition it improves grinding wheel wear on the leading edge of the grinding wheel which increases the dressing interval, and it improves the water flow characteristics near the edge of the wafer which reduces contamination.”  A PHOSITA would find it obvious to modify Seddon’s edge ring to have a sloped/beveled surface as taught by Seddon’862 for the advantages discussed above (Seddon’862 para. [0016]).

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. First, regarding the drawings, Applicant shows a film but no frame. Applicant argues they do not need to comply with Rule 83(a)'s requirement that every feature of the claimed invention must be shown because, according to Applicant, the agency’s Rule is "just a rule" and not the statute (i.e., 35 U.S.C. 113). Applicant also suggests these unshown claimed features are not essential. At the same time Applicant argues these features would not be obvious from a prior art analysis, yet also argues a PHOSITA would use their ordinary creativity to envision the claimed structure based upon the drawings and specification. Applicant's position is not well taken. The drawings do not show the frame and the specification provides no detailed description of the frame. Applicant has not complied with the Rule's requirement. Should Applicant believe the unshown claimed features are "conventional," then those features do not need to be illustrated, but the unconventional claimed features must be shown as required by Rule 83(a). Applicant has not presented any persuasive argument as to why the agency should abandon or disregard its longstanding rules1.  Next, Applicant’s new figures and corresponding amendments to the specification introduce new matter as discussed above. Applicant argues a PHOSITA would understand what the features would look like but this is merely speculation as none of these features are inherent. At best Applicant’s arguments suggest these features would have been obvious. Obviousness cannot support new matter. Applicant’s remarks are not persuasive. The original specification does not provide support for the new matter introduced. Next, Applicant’s remarks regarding claim 9 are not persuasive. The Examiner maintains it would be obvious to replace the step of laser cutting as disclosed by Seddon et al. with a step of plasma etching as taught by Grivna et al. for removing the edge support ring since laser cutting can cause undesirable recrystallization of dies adjacent the edge support ring, while conventional plasma etching does not reach recrystallization temperatures. The Examiner is not asserting one would completely eliminate the step of sawing and only plasma etch a wafer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rule 83(a)'s requirement has been in practice and is at least as old as the Rules of Practice of 1879, Rule 49, which stated, "The drawing . . . must show every feature of the invention covered by the claims . . . ."